NUMBER 13-08-00290-CR

                              COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


                       EX PARTE: KITAKA LAUDERDALE


  On appeal from the 370th District Court of Hidalgo County, Texas.



                         MEMORANDUM OPINION
             Before Justices Yañez, Rodriguez, and Benavides
                    Memorandum Opinion Per Curiam

       Appellant, Kitaka Lauderdale, filed an application for writ of habeas corpus in the

trial court to contest an extradition proceeding initiated by the Governor for the State of

Arkansas. Appellant attempts to appeal the order denying the writ of habeas corpus. The

trial court’s certification of the defendant’s right to appeal does not contain the defendant’s

signature. See TEX . R. APP. P. 25.2(d).

       The Clerk of this Court notified appellant of the necessity of a signed trial court

certification in four letters. On several occasions appointed counsel sent appellant a trial
court certification for signature, notifying appellant that failure to complete the form could

result in the appeal being dismissed. No signed certification was received. On February

5, 2009, the Court abated this case and remanded to the trial court to remedy the defect

in the certification by preparing and filing a “Trial Court’s Certification of Defendant’s Right

of Appeal” which included the defendant’s signature. At the abatement hearing it was

determined that appellant submitted himself to the jurisdiction of the Arkansas trial court,

the Arkansas trial court sentenced appellant, and appellant is currently serving his time.

On February 27, 2009, counsel filed a letter brief with this Court stating this appeal is now

moot.

        The Texas Rules of Appellate Procedure require the trial court to enter a certification

of the defendant’s right of appeal in every case in which it enters a judgment of guilt or

other appealable order.     See id. 25.2(a)(2). The certification must include a notice that

the defendant has been informed of his rights concerning an appeal, as well as any right

to file a pro se petition for discretionary review. See id. 25.2(d). The certification must be

signed by the defendant and a copy must be given to him. See id. 25.2(d). The appeal

must be dismissed if a certification that shows the defendant has the right of appeal has

not been made part of the record under these rules. See id. 25.2(d).

        Appellant’s notice of appeal included an unsigned and undated trial court

certification form.   This Court repeatedly notified appellant that a signed trial court

certification had not been filed and requested that appellant file a signed trial court

certification. As of this date, appellant has not filed an amended trial court certification and

appellant’s counsel indicates the appeal is moot. The Texas Rules of Appellate Procedure

provide that an appeal must be dismissed if the trial court’s certification does not show that

                                               2
the defendant has the right of appeal. TEX . R. APP. P. 25.2(d); see TEX . R. APP. P. 37.1,

44.3, 44.4. Accordingly, this appeal is DISMISSED. Any pending motions are denied as

moot.

                                                               PER CURIAM



Do not publish.
See TEX . R. APP. P. 47.2(b).

Memorandum Opinion delivered and
filed this the 26th day of March, 2009.




                                            3